Case 2:20-cv-00283-JRG Document 74 Filed 06/18/21 Page 1 of 5 PageID #: 2064




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JAPAN DISPLAY INC. and PANASONIC
 LIQUID CRYSTAL DISPLAY CO., LTD.,

                    Plaintiffs,                     CIVIL ACTION NO. 2:20-cv-00283-JRG
                                                    (LEAD CASE)
                        v.                          CIVIL ACTION NO. 2:20-cv-00284-JRG
                                                    CIVIL ACTION NO. 2:20-cv-00285-JRG
 TIANMA MICROELECTRONICS CO.                        (CONSOLIDATED)
 LTD.,                                              JURY TRIAL DEMANDED

                   Defendant.



       JOINT REPORT REGARDING MEET AND CONFER CONDUCTED IN
      ANTICIPATION OF HEARING ON DEFENDANT’S MOTION TO COMPEL
            PLAINTIFFS TO PRODUCE RELEVANT INFORMATION
                    IN PLAINTIFFS’ SOLE POSSESSION


       Pursuant to Paragraph 9(c) of the Court’s February 8, 2021 Discovery Order (Dkt. No.

33), plaintiffs Japan Display Inc. and Panasonic Liquid Crystal Display Co., Ltd. (collectively,

“Plaintiffs”) and defendant Tianma Microelectronics Co. Ltd. (“Tianma Microelectronics”)

(hereinafter the “Parties”) met and conferred on June 17, 2021 in an effort to resolve the dispute

set forth in Defendants’ June 3, 2021 Motion to Compel Plaintiffs to Produce Relevant

Information in Plaintiffs’ Sole Possession (“the Motion”). The parties have been unable to reach

a complete resolution but submit this joint statement regarding the status of the dispute.
Case 2:20-cv-00283-JRG Document 74 Filed 06/18/21 Page 2 of 5 PageID #: 2065




I.     Defendant Tianma Microelectronics Statement

       Plaintiffs must produce discovery on whether and how their own products, including both

past and present products, practice any of the asserted claims. These documents are relevant for

invalidity analysis based on prior sales and/or for damages analysis.

       With respect to prior sales, Defendant’s invalidity contentions specifically identified, as

examples, 10 JDI products, 1 Panasonic product, 16 Sony products, and 125 Toshiba products.

Panasonic is a current plaintiff, and Sony and Toshiba are JDI’s predecessors. During the meet

and confer on June 17 and in their response, Plaintiffs indicated they intend to produce some

technical documentation on just a small subset of the prior art products Defendant identified,

specifically only nine of the 10 JDI products but not any of other prior JDI products nor any

products by Sony or Toshiba. Plaintiffs refused to search for any similar product they sold prior

to the asserted patents, nor for any prior sales product by their predecessor entities including the

display subsidiaries of Sony and Toshiba.

       In addition, Plaintiffs’ current products have a significant bearing on the value

attributable to the technologies claimed in the asserted patents and therefore the damages

calculation. Defendant is entitled to know which of Plaintiffs’ own products they believe

practice the patents and which they believe do not practice the patents, and the differential in

values attributable to claimed inventions. Plaintiffs complain of the burden and point-blank

refused to produce any such relevant discovery. Plaintiffs would not even consider performing

the basic threshold analysis that they did to identify Defendant’s accused products (e.g., all LTPS

or a-Si products), which threshold analysis Plaintiffs apparently believed sufficient to determine

if a product likely practices an asserted claim.




                                               Page 2
Case 2:20-cv-00283-JRG Document 74 Filed 06/18/21 Page 3 of 5 PageID #: 2066




II.    Plaintiffs’ Statement

       By its own admission, Tianma seeks broad discovery of “all products Plaintiffs sell—

past, present, and future,” Dkt. No. 64-2 at 2, in order to “develop its defenses and/or

counterclaims,” Mot. at 3, 4 (emphasis added). In the first instance, it is inappropriate for

Tianma to abuse the discovery process to support the development of as-yet unpled

counterclaims. See, e.g., Lifeguard Licensing Corp. v. Kozak, No. 15CIV8459LGSJCF, 2016

WL 3144049, at *3 (S.D.N.Y. May 23, 2016) (“[T]he plain language of the Rule does not

provide for discovery of ‘likely,’ ‘ant[i]cipated,’ or ‘potential’ claims or defenses.”). On this

basis alone, Tianma’s Motion should be denied.

       Further, Plaintiffs have already agreed to provide discovery regarding Plaintiffs’ “prior

art” products that Tianma specifically requested. See Dkt. Nos. 64-2 at 2; 72 at 2-3. Tianma’s

additional request—for discovery regarding every product Plaintiffs sold prior to the application

date of the Asserted Patents—is overbroad and unsupported. Tianma has offered no authority to

support that Plaintiffs should undertake an exhaustive analysis of their own products.

       Similarly, Tianma seeks unlimited discovery of technical, marketing, and financial

documents regarding Plaintiffs’ current products, but has produced no authority supporting this

demand, particularly when Plaintiffs are not bringing a lost profits theory and are not relying on

their own embodiments. To the extent that there is any merit to Tianma’s argument that such

discovery is necessary for reasonable royalty calculations, “[t]he burden of proving damages

falls on the patentee.” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir.

2009). To the extent Plaintiffs identify additional information on which they intend to rely to

support a reasonable royalty calculation, they will produce it in due course. Tianma is not

entitled to more at this stage of discovery.




                                               Page 3
Case 2:20-cv-00283-JRG Document 74 Filed 06/18/21 Page 4 of 5 PageID #: 2067




Dated: June 18, 2021                          Respectfully submitted,

 /s/ Erik Shallman                      /s/ Aidan C. Skoyles
 Eric J. Klein                          James R. Barney (pro hac vice)
 Lead Attorney                          james.barney@finnegan.com
 Texas State Bar No. 24041258           Qingyu Yin (pro hac vice)
 Jeffrey R. Swigart                     qingyu.yin@finnegan.com
 Texas Bar No. 24102553                 Aidan C. Skoyles (pro hac vice)
 VINSON & ELKINS L.L.P.                 aidan.skoyles@finnegan.com
 2001 Ross Avenue, Suite 3900           FINNEGAN LLP
 Dallas, TX 75201                       901 New York Avenue N.W.
 Telephone: (210) 220-7700              Washington, DC 20001
 Facsimile: (210) 220-7716              Telephone: 202-408-4000
 Email: eklein@velaw.com                Facsimile: 202-408-4400
 Email: jswigart@velaw.com
                                        Eric H. Findlay
 Hilary L. Preston                      State Bar No. 00789886
 Texas State Bar No. 24062946           Brian Craft
 Jeffrey T. Han                         State Bar No. 04972020
 Texas State Bar No. 24069870           FINDLAY CRAFT, P.C.
 Erik Shallman                          102 N. College Ave., Ste. 900
 Texas State Bar No. 24113474           Tyler, TX 75702
 Matthew J. Melancon                    (903) 534-1100 Telephone
 Texas State Bar No. 24109544           (903) 534-1137 Facsimile
 VINSON & ELKINS L.L.P.                 efindlay@findlaycraft.com
 2801 Via Fortuna, Suite 100            bcraft@findlaycraft.com
 Austin, TX 78746
 Telephone: (512) 542-8400              Attorneys for Defendant
 Facsimile: (512) 542-8612              Tianma Microelectronics, Co. Ltd.
 Email: hpreston@velaw.com
 Email: jhan@velaw.com
 Email: eshallman@velaw.com
 Email: mmelancon@velaw.com

 Abigail Lubow
 California State Bar No. 314396
 VINSON & ELKINS L.L.P.
 555 Mission Street, Suite 2000
 San Francisco, CA 94105
 Telephone: (415) 979-6963
 Facsimile: (415) 358-5770
 Email: alubow@velaw.com

 COUNSEL FOR PLAINTIFFS JAPAN
 DISPLAY INC. and PANASONIC LIQUID
 CRYSTAL DISPLAY CO., LTD.



                                     Page 4
Case 2:20-cv-00283-JRG Document 74 Filed 06/18/21 Page 5 of 5 PageID #: 2068




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on June 18, 2021, a true and correct copy of the above

document was served on all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF system per Local Rule CV-5(a)(3)(A).


                                            /s/ Catherine Sadler
                                            CATHERINE SADLER
